Citation Nr: 0843467	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-11 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of a left shoulder injury.

2.  Entitlement to an increased evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
January 1994.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 30 percent evaluation 
for residuals of a left shoulder injury, and continued a 30 
percent evaluation for PTSD.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2008; the 
hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  On September 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal for an 
increased evaluation in excess of 30 percent for residuals of 
a left shoulder injury was requested.

2.  The veteran's PTSD symptoms are shown to result in 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
an increased evaluation in excess of 30 percent for residuals 
of a left shoulder injury by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The criteria for a 50 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Withdrawal of a Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
during his August 2008 travel Board hearing, withdrew his 
appeal for an increased evaluation in excess of 30 percent 
for residuals of a left shoulder injury and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for an increased evaluation 
in excess of 30 percent for residuals of a left shoulder 
injury and it is dismissed.

B.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2005 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The veteran was not specifically provided pertinent 
information in accordance with Vazquez-Flores v. Peake in the 
VCAA notices cited above.  However, cumulatively, the veteran 
was informed of the necessity of providing medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The veteran was not 
provided VCAA notice of the criteria necessary for 
entitlement to a higher disability rating such as in the form 
of a specific measurement or test result.  VCAA notices 
informed the veteran that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic code(s); and provided examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

Despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO 
specifically informed the veteran of the evidence necessary 
to establish a disability rating or effective date in a March 
2006 statement of the case.  The RO also provided the veteran 
with applicable Diagnostic Codes under which the veteran has 
been rated in a March 2006 statement of the case.  The 
veteran has been afforded ample opportunity to submit 
additional evidence in support of his claim.  He stated in an 
April 2007 substantive appeal, that a higher 50 percent 
evaluation was warranted for PTSD and noted symptomatology 
relevant to the Diagnostic Code for a higher rating.  The 
veteran also submitted additional relevant VA treatment 
records and lay statements in support of his claim.  The RO 
readjudicated the case in April 2007 and October 2007 
supplemental statements of the case.  Therefore, the Board 
finds based on these correspondences, that the veteran has 
knowledge of the evidence he is required to submit in this 
case and understands what was needed to prevail.  

The veteran's VA treatment records, and VA examinations, 
hearing transcripts, and various lay statements have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

C.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

The veteran is currently assigned a 30 percent evaluation for 
PTSD under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant has symptoms or effects 
that cause occupational or social impairment equivalent to 
those listed in that diagnostic code, the appropriate, 
equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.  

A June 2005 VA examination included a review of the veteran's 
medical records.  The examiner noted that the veteran was 
employed full time at the VA Clinic working in the 
Rehabilitation Department with homeless veterans.  The 
veteran reported symptoms such as nightmares, depressed mood, 
anxiety, and nervousness.  He was treated with Vistaril and 
Seroquel at the time of examination and had taken Zoloft in 
the past.  The examiner noted that the veteran had problems 
with irritability and anger; but had improvement with 
attending anger management groups.  The veteran had a divorce 
one year prior due to emotional problems.  This was his 
second divorce.  The veteran had one son, who was 14, whom he 
spent time with.  He spent most of his free time with his 
father, helping on his father's property.  The veteran had 
limited friends.  

A mental status examination shows that the veteran was 
oriented.  There was no evidence of impairment of thought 
process.  The veteran denied delusions, hallucinations, 
suicidal ideation, and homicidal ideas.  His behavior was 
appropriate.  Insight, judgment, and memory were noted to be 
good.  The veteran endorsed symptoms of anxiety, nervousness, 
irritability, depression, and sleep disturbance.  The 
examiner stated that the veteran used to be impulsive, but 
had improved.  He had problems with concentration.  The 
veteran was assessed with PTSD.  The examiner stated that he 
put the veteran's GAF score at a moderate level, around 60 to 
65.

A January 2007 VA examination included a review of the 
veteran claims file.  The examiner discussed the veteran's 
medical history in detail.  The veteran reported loss of 
interest in activities and reported that he felt detached 
emotionally from others.  He had problems with irritability 
and anger which reportedly had a significant impact on his 
interpersonal relationships, including his past marriages.  
The veteran reported having little contact with prior friends 
and reported having problems at work.  He noted that he spent 
much of his time alone; otherwise, he spent time with his 
father and his son.  

A mental status examination shows that the veteran was 
appropriately groomed.  He was oriented to person, time and 
place and did not exhibit any signs of cognitive problems.  
His affect was restricted, and anxious.  He denied suicidal 
or homicidal ideation.  His speech was linear and goal 
directed.  The veteran was diagnosed with PTSD, chronic, and 
moderate.  The examiner stated that symptoms associated with 
this disorder had a significant impact on the veteran's 
functioning in several domains.  The veteran also met the 
DSM-IV criteria for dysthymic disorder, and symptoms 
associated with this disorder were thought to be related to 
PTSD and his military experiences.  The veteran was assessed 
with a GAF score of 56 for moderate symptoms of PTSD and 
depression.  The examiner stated that the veteran's highest 
GAF score in the past year was 56.  

VA treatment records show that the veteran had problems with 
irritability, impulsive spending, and relationships.  He 
exhibited symptoms of depression and panic.  The veteran was 
treated with medication and therapy.  (See VA Treatment 
Records 2005 to 2007.)   During a more recent 2007 treatment 
report, the veteran discussed difficulties he was having in 
his relationship with a live-in girlfriend.   

During a September 2008 Board hearing and during an October 
2006 RO hearing, the veteran reported continuing problems 
with nightmares and anger.  He had been divorced twice and 
did not see friends often.  He spent time with his son and 
with his father.  The veteran was staying at his father's 
farm at the time of the September 2008 Board hearing.  He 
reported difficulties at work due to mood swings, memory 
problems, and absenteeism.  He also noted having outbursts 
with other veterans at work.  

The veteran submitted three lay statements from co-workers 
and a friend.  The veteran's friend described a decrease in 
the veteran's social and family relationships.  The veteran's 
co-workers described a decrease in work productivity and 
indicated that the veteran had become more withdrawn.  

The Board finds that the veteran is entitled to a 50 percent 
evaluation for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  The veteran's PTSD symptoms are shown to result 
in occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  See Id.  

VA treatment records, VA examination reports, and lay 
statements show that the veteran's PTSD symptoms include 
depression, anxiety, panic, irritability, anger, sleep 
impairment, some self-isolation, difficulty with 
concentration, and difficulty in establishing and maintaining 
effective work and social relationships.  With the exception 
of the veteran's mood and affect, the veteran's VA mental 
status examinations have essentially been within normal 
limits.  

Although the July 2005 VA examiner assigned a GAF score of 
60-65, indicating some mild symptoms or some difficulty in 
social or occupational functioning under the DSM-IV; the 
examiner specifically stated that he put the veteran's GAF 
score at a moderate level.  The veteran's most recent January 
2007 VA examination reflects a GAF score of 56.  The examiner 
additionally stated that the highest GAF score in the past 
year would be a 56.  A GAF score of 56 also reflects moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The Board finds that the veteran's 
assigned GAF score of 56, indicating moderate PTSD symptoms, 
is more probative in determining the level of severity of the 
veteran's PTSD.  The Board finds that the veteran's assigned 
GAF score is consistent with a higher 50 percent evaluation 
for PTSD with moderate symptomatology.  

The Board finds that a higher 70 percent evaluation is not 
warranted where the veteran's PTSD does not result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).   
The veteran's PTSD is not shown by his mental status 
examinations to affect judgment and thinking.  Medical 
evidence of record does not reflect symptoms described for a 
70 percent evaluation.  Objective medical evidence indicates 
that the veteran's speech was within normal limits.  Medical 
evidence of record does not reflect obsessions, spatial 
disorientation, neglect of personal appearance, suicidal 
ideation, or difficulty in adapting to stressful 
circumstances.  The veteran had problems with impaired 
impulse control which had improved.  He had anxiety and 
depression; however, the veteran's anxiety and depression do 
not affect his ability to function independently, 
appropriately, and effectively.  The veteran has been shown 
to have difficulties in maintaining effective relationships; 
however, he does not have an inability to establish and 
maintain effective relationships.  On the contrary, the 
veteran is shown to some relationship with his family, and he 
has more limited relationships with friends.  The Board finds 
that the veteran's overall disability picture is most 
consistent with a 50 percent rating for PTSD.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  


ORDER

The appeal for an increased evaluation in excess of 30 
percent for residuals of a left shoulder injury is dismissed.

A 50 percent rating, but no more, is granted for PTSD subject 
to the law and regulations governing the payment of monetary 
benefits.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


